DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3, 6, 7, 9, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakajima (US20160232393).

Per claim 1, Nakajima discloses a method, implemented at a network device, for authorizing a user equipment to connect to a wireless access point (paragraph 0005, i.e. an encryption key, an authentication method, and an authentication key, for connecting the electronic device to the wireless network), the method comprising: receiving a connection authorization request uploaded by the user equipment (paragraph 0059, i.e. the smartphone 101 adds an information element concerning a wireless parameter automatic setting process to a probe request defined in the IEEE 802.11 standard, and transmits the probe request. When receiving a probe response to which an information element concerning a wireless parameter automatic setting process is added, the smartphone 101 detects a transmission source of this probe response as an access point capable of executing a wireless parameter automatic setting process) , 5wherein the connection authorization request comprises authorization identification information obtained by the user equipment through scanning a QR code (paragraph 0026 and 0027, i.e. the smartphone 101 captures an image of a QR code displayed by the other apparatus [ similar to AP]or associated with the other apparatus. The smartphone 101 then acquires information necessary for performing wireless parameter setting that is included in the read QR code and smartphone 101 then acquires the identification information of the apparatus that is included in the read QR code); determining whether to authorize the user equipment to connect to a wireless access point corresponding to the QR code based on the authorization identification information; and 10if the user equipment is authorized to connect to the wireless access point corresponding to the QR code (paragraph 0061 and 0062, i.e. the smartphone 101 determines whether an image of the QR code of the access point detected in step S502 is successfully captured. The determination in step S505 is performed based on whether an image of the QR code including identification information of the detected access point is successfully captured) , transmitting corresponding authorization instruction information to a wireless routing device which provides the wireless access point, wherein the authorization instruction information comprises equipment identification information of the user equipment( paragraph 0070 and 0071, i.e.  the AP 103 transmits a wireless parameter to the camera 102 using the received identifier. The wireless parameter transmitted in step F406 may be encrypted by a public key crypto system using a public key. The public key may be acquired by, for example, capturing the image of the QR code, where the smartphone 101 and the camera 102 may perform a data transfer service on the wireless network 104 via the AP 103. The data transfer service is a service for transferring data such as image data from one apparatus to the other apparatus).
Per claim 2, refer to the same rationale as explained in claim 1(claim limitations similar to claim 1).
Per claim 3, refer to the same rationale as explained in claim 1(claim limitations similar to claim 1).
Per claim 6, Nakajima discloses the method according to claim 3, wherein the step of determining the wireless access point corresponding to the QR code comprising: determining information on a wireless routing device corresponding to the QR code (paragraph 0061, i.e. the determination in step S505 is performed based on whether an image of the QR code including identification information of the detected access point is successfully captured); and querying and obtaining, in a database of wireless access points (paragraph 0047, i.e. when two or more apparatuses are registered and the smartphone 101 may select an access point of a currently connected network), a wireless access 15point provided by the corresponding wireless routing device as the wireless access point corresponding to the QR code (paragraph 0065, i.e. where the smartphone 101 captures an image of a QR code of the camera 102, thereby connecting the camera 102[ examiner interprets camera could be access point, see paragraph 0039] to the wireless network 104 formed by the AP 103), according to the information on the wireless routing device (paragraph 0070, i.e. the AP 103 transmits a wireless parameter to the camera 102 using the received identifier).
Per claim 7, refer to the same rationale as explained in claim 6( see paragraph 0063, i.e. when an access point is a group owner in Wi-Fi Direct).
Per claim 9, Nakajima discloses the method according to claim 1, wherein the method further comprising: 5if the user equipment is authorized to connect to the wireless access point corresponding to the QR code, transmitting authorization success information to the user equipment (paragraph 0062, Fig 5a, i.e. . the smartphone 101 determines whether an image of the QR code of the access point detected in step S502 is successfully captured. The determination in step S505 is performed based on whether an image of the QR code including identification information of the detected access point is successfully captured within a predetermined period from when the display is provided).
Per claim 12, refer to the same rationale as explained in claim 1 (where the network device is similar to second apparatus, see Nakajima, paragraph 0028, i.e.  the second apparatus is an apparatus operable as a providing apparatus that provides the wireless parameter in the wireless parameter automatic setting process. The second apparatus may be an access point that constructs the wireless network).
Pere claim 13, Nakajima discloses the method according to claim 12, wherein the method further comprising: receiving and presenting authorization success information transmitted by the network device (paragraph 0062 and 0071, i.e. after the connection process is successfully performed, the processing proceeds to step S516. In step S516, the smartphone 101 performs the wireless parameter automatic setting process using the second method with the access point detected in step S502 serving as the second apparatus and  the smartphone 101 and the camera 102[second apparatus or network device] may perform a data transfer service on the wireless network 104 via the AP 103. The data transfer service is a service for transferring data such as image data from one apparatus to the other apparatus.
Per claim 14, Nakajima discloses the method according to claim 12, wherein the step of obtaining the authorization identification information corresponding to the QR code by scanning the QR code comprising: scanning the QR code with a camera device of the user equipment to obtain an 5access link to authorization information (paragraph 0061 and 0062, i.e. the smartphone 101 determines whether an image of the QR code of the access point detected in step S502 is successfully captured. The determination in step S505 is performed based on whether an image of the QR code including identification information of the detected access point is successfully captured  and  the wireless parameter automatic setting process using the first method is performed, the processing proceeds to step S515. In step S515, the smartphone 101 performs a connection process using a wireless parameter acquired in this setting process ); and accessing the access link to the authorization information to obtain the authorization identification information corresponding to the QR code (paragraph 0050, i.e. the smartphone 101 performs the wireless parameter automatic setting process using the second method described above. In other words, the smartphone 101 acquires the identification information of the first apparatus that is included in the read QR code. The smartphone 101 transfers, via the secure link, the identification information of the first apparatus that is included in the read QR code, to the selected second apparatus)
Per claim 16, refer to the same rationale as explained in claim 1(see Nakajima, paragraph 0088, processor and memory)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Campbell et al. (US20150242444) (hereinafter Campbell) 
Per claim 4, Nakajima discloses the method according to claim 3, wherein the step of determining the wireless 30access point corresponding to the QR code(paragraph 0061 and 0062, i.e. the smartphone 101 determines whether an image of the QR code of the access point detected in step S502 is successfully captured. The determination in step S505 is performed based on whether an image of the QR code including identification information of the detected access point is successfully captured) and 41querying and obtaining, in a database of wireless access points, a registered wireless access point (paragraph 0046, i.e. when two or more apparatuses are registered, the smartphone 101 may select an apparatus to which the camera 102 is to be connected, examiner interprets that each apparatus can be access point) but fails to disclose comprising: determining information on an activity event corresponding to the QR code; [“ access point”] corresponding to the activity event as the wireless access point corresponding to the QR code, according to the information on the activity event.
In an analogous field of endeavor, Campbell discloses determining information on an activity event corresponding to the QR code (paragraph 0047, i.e. a code may be associated with the event. Such a code is expressed in many different ways and distributed to users, and  the CISS system may provide for the creation of QR codes for the user who created the event to distribute at the event. The smart device CISS app includes a self configuration feature, that when a QR code is scanned [or photographed], the QR code is automatically set for subsequent pictures)and corresponding to the activity event as the wireless access point corresponding to the QR code, according to the information on the activity event (paragraph 0030, i.e. subsequently captured images are associated with the QR code only while a location of the smart device is in a certain geographical area, where certain geographical area is associated with an event and the location of the smart device is determined according to GPS. In another configuration, the certain geographical area is associated with an event and the location of the smart device is determined according to wireless signals, and the second smart device associates the code with the second images and uploads the second images to the server, where the examiner interprets a second device as wireless access point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Campbell into the invention of
Nakajima, where Nakajima provides communication apparatus includes a registration unit configured to register another communication apparatus operable as a providing apparatus for providing a wireless parameter for performing wireless communication to a receiving apparatus and Campbell provides a system for collecting, creating, and distributing images and videos includes a smart application, executable on a smart device, the smart application providing for the control of the imaging and video capture device of the smart device in order to have improved efficiency in sharing files, where identifying images uses the event on the event code, such as a QR code, see Campbell paragraphs 0007, 0008 and 0030. 
	Per claim 5, refer to the same rationale as explained in claim 4, (see Campbell, paragraph 0011, for Superbowl as a venue).
Per claim 8,  Both Nakajima and Campbell discloses the method according to claim 4, wherein the step of querying and obtaining, in a database of wireless access points, a registered wireless access point corresponding to the 25activity event as the wireless access point corresponding to the QR code, according to the information on the activity event (refer to claim 4 rationale), comprising: determining whether to authorize the user equipment to connect to the wireless access point based on the authorization identification information as well as authority information which is granted to a user holding the user equipment by a provider of the wireless 30access point (refer to claim 1 rationale); wherein the authority information comprises any one of the following: permission to connect to all of the wireless access points of the provider  (paragraph 0027 and 0028, i.e. the smartphone 101 receives an encrypted wireless parameter from the apparatus indicated by the identification information acquired from the QR code. based on the received wireless parameter, the smartphone 101 wirelessly connects to the apparatus indicated by the identification information acquired from the QR code and/ or the smartphone 101 is a method of sharing a wireless parameter among two or more other apparatuses via the smartphone 101, where examiner interprets that the first and second apparatus can be access points, refer to claim 4 motivation); 42permission to connect to parts of the wireless access points of the provider, wherein parts of the wireless access points cover an area of the provider where the user is active; prohibition from connecting to the wireless access point.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Wadley (US20160364590).
Per claim 10, Nakajima discloses the method according to claim 1, but fails to disclose wherein the connection authorization request further comprises ticket verification information obtained by the user equipment through 10scanning the QR code; wherein the method further comprising: determining whether to permit admission of a user holding the user equipment according to the ticket verification information.
In an analogous field of endeavor, Wadley discloses wherein the connection authorization request further comprises ticket verification information obtained by the user equipment through 10scanning the QR code (paragraph 0055, i.e. upon entering a venue for which the user has purchased a digital ticket or transaction, the user can select the appropriate digital ticket or item in the Authenticated QR Code System smartphone application and the user's unique account QR code is displayed on the smartphone to be read by the scannable code reader 2000, and the camera 2102 on the device 2100 is activated) ; wherein the method further comprising: determining whether to permit admission of a user holding the user equipment according to the ticket verification information (paragraph 0055, i.e. the scannable code reader 2000 recognizes the ticket QR code as a valid and authenticated digital ticket and the user is admitted to the event or venue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Wadley  into the invention of Nakajima, where Wadley discloses a method of electronically authenticating an electronic ticket upon entry to a venue can include displaying a first scannable code on a display of a user device, placing the user device adjacent to a scannable code reader device in order to have better quality of service where scannable code is a QR code, which is implementation specific, which reduces fraudulent action where transferring authentication codes by purchasers, see Wadley paragraphs 0032, 0033 and 0055.
	Per claim 11, the combination discloses the method according to claim 10, Nakajima wherein the step of determining 15whether to authorize the user equipment to connect to the wireless access point corresponding to the QR code based on the authorization identification information (paragraph 0061 and 0062, same as claim 1) comprising: if the admission of the user holding the user equipment is permitted( paragraph 0055, i.e. the scannable code reader 2000 recognizes the ticket QR code as a valid and authenticated digital ticket and the user is admitted to the event or venue ), determining whether to authorize the user equipment to connect to the wireless access point corresponding to the QR code based on the authorization identification information(paragraph 0061and 0062, same as in claim 1), refer to the same motivation as in claim 10.
	Per claim 15, The method according to claim 12, wherein the step of obtaining the authorization identification information corresponding to the QR code by scanning the QR code 10comprising: obtaining the authorization identification information (paragraph 0061, i.e. the smartphone 101 determines whether an image of the QR code of the access point detected in step S502 is successfully captured. The determination in step S505 is performed based on whether an image of the QR code including identification information of the detected access point is successfully captured) transmitting the connection authorization request to the network device, wherein the connection authorization request comprises the authorization identification 15information (paragraph 0070 and 0071, i.e. the AP 103 transmits a wireless parameter to the camera 102 using the received identifier and the smartphone 101 and the camera 102 may perform a data transfer service on the wireless network 104 via the AP 103. The data transfer service is a service for transferring data such as image data from one apparatus to the other apparatus), comprising: transmitting the connection authorization request to the network device (paragraph 0070 and 0071, refer to the above rationale) but fails to disclose ticket verification information corresponding to the QR code by scanning the QR code on an admission ticket;   wherein the connection authorization request comprises the authorization identification information and the ticket verification information.
In an analogous field of endeavor, Wadley discloses ticket verification information corresponding to the QR code by scanning the QR code on an admission ticket (paragraph 0055, i.e.  the scannable code reader 2000 recognizes the ticket QR code as a valid and authenticated digital ticket and the user is admitted to the event or venue).;  wherein the connection authorization request comprises the authorization identification information and the ticket verification information (paragraph 0055, i.e. once the Authenticated QR Code Scanner reads the user's unique account QR code, the system identifies the specific account associated with the account QR code and in turn displays an activation QR code, specific and unique to the user's account and ticket, to be read by the smartphone application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Wadley  into the invention of Nakajima in order to have better quality of service where scannable code is a QR code, which is implementation specific and identifiable user data, which overall reduces fraudulent action, see Wadley paragraphs 0032, 0033 and 0055.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647